Citation Nr: 0514907	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease, secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision that granted service 
connection at a 50 percent disability rating for PTSD; denied 
service connection for hypertension and heart disease; and 
denied entitlement to a TDIU rating.  In December 2002, the 
veteran filed a notice of disagreement with all three of 
these issues.  

In September 2003, the RO issued a rating decision granting 
an increased disability rating of 70 percent for PTSD, 
effective in January 2000.  Thereafter, the RO issued an 
October 2003 statement of the case (SOC) which addressed all 
three issues on appeal.  In November 2003, the veteran filed 
his substantive appeal that was limited to the issues of 
service connection for hypertension and heart disease, 
secondary to service-connected PTSD, and entitlement to a 
TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for hypertension 
and heart disease, secondary to his PTSD, and entitlement to 
a TDIU rating.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition. 38 C.F.R. § 
3.310(a).  Secondary service connection includes instances in 
which there is an additional increment of disability of a 
non-service-connected disability due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In October 2004, the veteran, through his representative, 
submitted an informal hearing presentation contending that 
the veteran's hypertension and heart disease were caused or 
aggravated by the his service-connected PTSD.  Attached to 
the presentation are two articles from the "National Center 
for Post-Traumatic Stress Disorder, Department of Veterans 
Affairs."

The Board notes that this evidence has not been properly 
considered by the RO, and a waiver of RO consideration of 
this evidence is not found in the claims folder.  
Accordingly, the Board must return this case to the RO for 
initial review of this evidence.  See 38 C.F.R. § 19.31.  In 
addition, the articles submitted by the veteran suggest a 
possible relationship between PTSD and hypertension and 
atherosclerotic heart disease. Under these circumstances, the 
Board finds that a VA examination is needed to discuss and 
address the Allen theory of secondary service connection by 
way of aggravation. See Allen, 7 Vet. App. 439.

The Board notes that the issues of service connection for 
hypertension and heart disease, secondary to service-
connected PTSD, and entitlement to a TDIU rating, are 
inextricably intertwined because adjudication of the issue of 
service connection for hypertension and heart disease may 
affect the merits and outcome of an adjudication of the issue 
for a TDIU rating.  Parker v. Brown, 7 Vet. App. 116 (1994) 
(finding that a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board).  



Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his PTSD, 
hypertension, and heart disorder since 
his discharge from the service, and he 
should execute necessary records-release 
forms.  The RO should attempt to obtain 
copies of the related medical records 
which have not previously been obtained.

2.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination(s) to determine the current 
existence and etiology of any hypertension 
and heart disorder found.  After a 
thorough review of the veteran's claims 
file, including his inservice and post 
service medical records, the examining 
physician should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current hypertension 
and heart disorder was caused or 
aggravated (made worse) by his service-
connected PTSD.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claims for issues of 
service connection for hypertension and 
heart disease, secondary to service-
connected PTSD, and entitlement to a TDIU 
rating.  If either claim remains denied, 
the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




